Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fiber tows of claim 1 embedded in the metal tabs; mounting the frame by joining at least one metal tab to the frame of claim 2; the spot welds of claim 3; attaching the stiffener to brackets (348) with fasteners of claim 4; the metal tabs joined to roof panel of claim 5; the spot welds of claim 6; the hemming of claim 7; the tows interleaved with the fiber fabric of claim 8; the consolidating of the layers of claims 8 and 9; the autoclave or hot-press mold of claim 9 to cure the infused resin; the welds of claim 10; the spot welding of claim 11; and the adhesive or sealant of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the transition components" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps claim 10 should depend from claim 8 which first introduces “a plurality of transition components” and then claim 11 which depends from claim 10 would have proper antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of DE 424. 
For claim 1, Freeman (2010/023107) inherently discloses (Figs. 4 and 8-10 and [0039-44] as well as [0060-65]) a method of manufacturing a vehicle roof (roof structure 210), comprising: 
providing a roof stiffener (sunroof reinforcement assembly 200) having a plurality of metal portions (roof rails 230, 240, 250, 260, [0041] made of aluminum alloy) and a central opening (orifice 290). 
Freeman fails to provide for at least one fiber reinforced polymer (FRP) portion including a plurality of metal tabs having fiber tows embedded therein; with the step of joining the plurality of metal tabs of the FRP portion to at least one metal portion.
DE 102012010424 (DE 424) teaches (Fig. 1 (right-hand illustration), abstract) at least one fiber reinforced polymer (FRP) portion (1) including a plurality of metal tabs (metal part 2) having fiber tows (1.1) embedded therein.
It would have been obvious to one of ordinary skill in the art to have replaced at least one roof rail of Freeman with components of fiber reinforced polymer with metal tabs embedded therein as taught by DE 424 and to have joined or welded the metal tabs of the FRP portion (1) of DE 424 to the remaining metal roof rails (metal portions 240,250) of Freeman to allow for weight savings. 

Claims 2-3, 5-6, and 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above, in view of Hashimura et al. (2018/0215420). 
For claims 2-3, Freeman discusses the advantages of spot welding but is silent on mounting the roof stiffener on a vehicle frame by joining at least one of the plurality of metal tabs to the vehicle frame through spot welding. 
For claims 5-6, Freeman, as modified, lack a roof panel as recited. 
Hashimura et al. teach a roof panel of aluminum alloy joined to a vehicle body by welding.
It would have been obvious to one of ordinary skill in the art to have provided Freeman, as modified, with a roof panel as taught by Hashimura et al. to protect occupants from inclement weather. 
Further, it would have been obvious to one of ordinary skill in the art to spot welded the metal tabs and roof panel of Freeman, as modified, to a vehicle frame as taught by Hashimura et al. in order to secure the same. 
For claims 10-11, as best understood, Freeman, as modified, discloses joining the plurality of metal tabs of the FRP portion to the at least one metal portion comprises spot welding the plurality of metal tabs to the at least one metal portion.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above. 
For claim 4, Freeman lack attaching the roof stiffener to one or more brackets with fasteners, a feature taught by Rompage et al. (234,236, FIG.3) and it would have been obvious to one of ordinary skill in the art to have combined the brackets with roof stiffener in order to reinforce the connection. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above. 
For claim 7, Freeman, as modified, discloses attaching the roof panel and metal tabs via spot welding but lacks the attachment further comprising hemming the roof panel to the roof stiffener along an inside edge of the central opening.  
The examiner takes official notice that hemming is well known in the prior art to join to sheet metal panels/components together, specifically a metal panel over and inner panel to form a rigid assembly (see for example, Baulier et al. 2006/0000255 at [0015]). 
It would have been obvious to one of ordinary skill in the art to have provided the roof panel and stiffener hemmed together along an inner edge (surrounding the central opening) in order to provide a rigid assembly. 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above in view of Griess et al. (8993084). 
For claims 8-9, Freeman, as modified, lacks providing the at least one FRP portion comprises: providing a plurality of transition components comprising the plurality of metal tabs having the embedded fiber tows extending therefrom; interleaving the embedded fiber tows with layers of fiber fabric; and consolidating the layers of fiber fabric to form the FRP portion, where consolidating the layers of fiber fabric to form the FRP portion comprises infusing the fiber layers with resin and curing the resin using an autoclave or hot-press mold.  
Griess et al. ‘084 disclose two separate metal structures (FIG.1), one (24) associated with the transition structure embedded in the carbon fiber composite (22) with another (28) connected thereto. Griess et al. discloses interleaving the edges of the components and 
It would have been obvious to one of ordinary skill in the art to have provided Freeman, as modified, with transition components as taught by Griess et al. which are interleaved with fiber fabric and infused with resin. Providing Freeman with this type of structure as taught by Griess et al. would have been obvious based on desired manufacturing factors and design specifications. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above in view of WO 2017/033626 (WO 626). 
For claim 12, Freeman, as modified, lacks applying an adhesive or sealant between the at least one FRP portion and the at least one metal portion.
WO 2017/033626A1 discloses a structure body including a joint structure of dissimilar materials, and specifically discloses (see the embodiments described in the description; and figures 1-10): reinforcing plates 210 having a band shape are arranged on the back surface of the roof panel 200 (equivalent to a vehicle roof panel); the reinforcing plates 210 are made of aluminum alloy and are joined to the roof panel 200 with an adhesive. 
That is, a roof panel 200 connected to the reinforcing plates 210 is provided, wherein the roof panel 200 is made of a pressure- formed 5000 series aluminum alloy (i.e. the top panel 200 comprises aluminum), and the reinforcing plates 210 are made of an aluminum alloy as considered from the perspective of weight and strength (ie. the reinforcing plates 210 comprise aluminum).
It would have been obvious to one of ordinary skill in the art to have provided an adhesive as taught by WO 626 for use with between the FRP and metal portions of Freeman, as modified, in order to seal the same. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102015119437 (DE 437) (see figures 1-4) discloses: providing the at least one FRP portion includes: providing a plurality of transition components comprising a plurality of metal tabs 2 having the embedded fiber tows extending therefrom; interleaving the embedded fiber tows with layers of fiber fabric; and consolidating the layers of fiber fabric to form the FRP portion. Joining the plurality of metal tabs 2 of the FRP portion to at least one metal portion 8 comprises: welding a plurality of metal tabs 2 to the at least one metal portion 8. 
DE 10060042A1 (DE ‘042) discloses transition structure to provide continuous fibers linking both metal and plastic parts which ensures uninterrupted load distribution between both parts and reduced weakness at the joint therebetween (see ADVANTAGE, DE ‘042). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612